Exhibit 10.1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

 

In re:

)

Chapter 11

 

)

 

GOTTSCHALKS INC., a Delaware

)

Case No. 09-10157 (KJC)

corporation,1

)

   

)

 

Debtor.

)

   

)

 

 

DEBTOR'S CHAPTER 11 PLAN OF LIQUIDATION

Mark D. Collins (No. 2981)
Michael J. Merchant (No. 3854)
Lee E. Kaufman (No. 4877)
Drew G. Sloan (No. 5069)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
P.O. Box 551
Wilmington, Delaware 19899
(302) 651-7700

Stephen H. Warren
Karen Rinehart
Alexandra B. Redwine
Ana Acevedo
Michael Heinrichs
O'MELVENY & MYERS LLP
400 South Hope St.
Los Angeles, California 90071
(213) 430-6000

ATTORNEYS FOR DEBTOR AND DEBTOR IN POSSESSION

Dated: December 3, 2009

____________________

1 The Debtor in this case, along with the last four digits of the federal tax
identification number for the Debtor, is Gottschalks Inc. (9791). The Debtor's
corporate offices are located at 7 River Park Place East, Fresno, California
93720.

Docket No. 1292
Filed 12/3/09

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

 A. 

Defined Terms. For the purposes of this Plan, all capitalized terms used herein
but not otherwise defined shall have the meanings ascribed to them in this
Article 1. Any term used in this Plan that is not defined herein, but is defined
in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed
to that term in the Bankruptcy Code or the Bankruptcy Rules.

"Administrative Claim" shall mean a Claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and
referred to in section 507(a)(1) of the Bankruptcy Code, including, without
limitation, the actual, necessary costs and expenses incurred after the Petition
Date of preserving the estate and operating the business of the Debtor,
including wages, salaries or commissions for services, compensation for legal
and other services and reimbursement of expenses awarded under section 330(a) or
331 of the Bankruptcy Code, certain retiree benefits under section 1114(e)(2) of
the Bankruptcy Code, certain pre-petition trade claims under section 503(b)(9)
of the Bankruptcy Code and all fees and charges assessed against the estate
under Chapter 123 of Title 28, United States Code.

"Allowed Administrative Claim" shall mean all or the portion of any
Administrative Claim which either (a) becomes an Allowed Claim or (b) was
incurred by the Debtor in the ordinary course of business during the Chapter 11
Case and is allowable under section 503(b) of the Bankruptcy Code.

"Administrative Expense Request" shall mean a request for payment of an
Administrative Claim that is to be filed with the Bankruptcy Court and served on
counsel for the Debtor by no later than the Second Administrative Expense
Request Deadline.

"Allowed GECC Obligation" shall mean a GECC Obligation that is valid, due and
presently owing to GECC.

"Allowed Claim" or "Allowed Interest" shall mean, respectively, any Claim
against or Interest in the Debtor, proof of which was filed on or before the bar
date, if any, for such Claim or Interest with the Bankruptcy Court, or, if no
proof of claim was filed, which has been or is hereafter listed by the Debtor in
its schedules as liquidated in amount and not disputed or contingent and, in
either case, as to which no objection to the allowance thereof, or motion for
estimation thereof, has been interposed within the applicable period of
limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or the
Bankruptcy Court, or as to which an objection or motion to estimate has been
interposed, following which such Claim or Interest has been allowed, in whole or
in part, by Final Order; provided, however, that proofs of claim need not be
filed with respect to compensation or reimbursement of expenses allowed by the
Bankruptcy Court under section 330 or 503 of the Bankruptcy Code upon
appropriate application; and provided further, after the Effective Date, the
Debtor and any holder of a General Unsecured Claim can agree that such Claim
should be an "Allowed Claim," and thereafter treat such Claim as an Allowed
Claim without the need to file a proof of claim or seek further order of the
Bankruptcy Court. For purposes of determining the amount of an "Allowed Claim,"
the Debtor may, at its option, deduct therefrom an amount equal to the amount of
any claim which the Debtor may hold against the holder thereof, to the extent
such claim may be set off pursuant to applicable law.

--------------------------------------------------------------------------------



"Allowed GECC Administrative Claim" shall mean an Allowed Administrative Claim
that is valid, due and presently owing to GECC.

"Allowed General Unsecured Claim" shall mean an Allowed Claim that is a General
Unsecured Claim.

"Ambro Retention Agreement" shall mean the agreement under which J. Gregory
Ambro serves as Responsible Person and as liquidating agent under the Plan.

"Assets" shall mean with respect to the Debtor, all of the right, title, and
interest in and to property of whatever type or nature owned by the Debtor or
subsequently acquired by the Debtor, including any property of the Estate for
purposes of Section 541 of the Bankruptcy Code including, without limitation,
Cash and Rights of Action, as of the Confirmation Date.

"Available Assets" shall mean the Assets (including any assets transferred to
the Liquidating Trust) remaining after (i) the establishment of the Gottschalks
Senior Claims Reserve and the Disputed Claims Reserve, (ii) the establishment of
the Gottschalks Administrative Fund and (iii) any amounts remaining in the
Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund after
amounts are paid pursuant to Article 8.A.

"Avoidance Action" means any Right of Action to avoid or recover a transfer of
property of the Estate or an interest of any of the Debtor in property,
including, without limitation, actions arising under sections 506, 510, 541,
542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other
applicable federal or common law.

"Bankruptcy Code" shall mean the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in
effect on the Petition Date.

"Bankruptcy Court" shall mean the United States Bankruptcy Court for the
District of Delaware and any other court that exercises jurisdiction over the
Chapter 11 Cases.

"Bankruptcy Rules" shall mean the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as
amended, as applicable to the Chapter 11 Cases and the Local Rules of the
Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein,
as the case may be.

"Bar Date Order" shall mean that certain order of the Bankruptcy Court dated as
of June 18, 2009 [D.I. 655] establishing bar dates for filing certain proofs of
claim (including Administrative Claims), with only those exceptions permitted
thereby.

"Business Day" shall mean any day except a Saturday, Sunday or a "legal
holiday," as such term is defined in Bankruptcy Rule 9006(a).

-2-

--------------------------------------------------------------------------------



"Carve Out Amount" shall have the meaning ascribed to it in the DIP Financing
Order and the DIP Financing Agreement.

"Case Carve Out" shall have the meaning ascribed to it in the DIP Financing
Order and the DIP Financing Agreement.

"Cash" shall mean legal tender of the United States of America and equivalents
thereof.


"Chapter 11 Case" shall mean the above-captioned chapter 11 cases of the Debtor
pending in the Bankruptcy Court as Case No. 09-10157 (KJC).

"Claim" shall mean, as against the Debtor (i) a right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (ii) a right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.

"Claimholder" shall mean a holder of a Claim.

"Class" shall mean a category of Claims or Interests as classified under this
Plan.

"Common Stock" shall mean all shares of Gottschalks' Common Stock, no par value,
issued and outstanding immediately subsequent to the Effective Date.

"Confirmation Date" shall mean the date and time the Clerk of the Bankruptcy
Court enters the Confirmation Order on its docket.

"Confirmation Hearing" shall mean the hearing held by the Bankruptcy Court to
consider confirmation of this Plan and related matters under section 1128 of the
Bankruptcy Code, as such hearing may be adjourned or continued from time to
time.

"Confirmation Order" shall mean the order of the Bankruptcy Court confirming
this Plan pursuant to Section 1129 of the Bankruptcy Code.

"Creditors' Committee" shall mean the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Case [D.I. 74] by the Office of the United States
Trustee for the District of Delaware pursuant to section 1102(a) of the
Bankruptcy Code.

"Debtor" shall mean Gottschalks Inc., a Delaware corporation and, from and after
the Effective Date, shall include any successor to the Debtor under the Plan.

"DIP Financing Agreement" shall mean that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement dated as of January 16, 2009 among inter
alia, GECC and the Debtor.

-3-

--------------------------------------------------------------------------------



"DIP Financing Order" shall mean that certain Final Order Pursuant to 11 U.S.C.
§§ 105, 361, 362, 363, 364 and 507(1) Approving Senior Secured Superpriority
Postpetition Financing, (2) Authorizing Use of Cash Collateral, (3) Granting
Liens and Providing Superpriority Administrative Expense Status, (4) Granting
Adequate Protection and (5) Modifying Automatic Stay, signed by the Bankruptcy
Court on February 13, 2009 [D.I. 171].

"Disallowed Claim" shall mean a claim or any portion thereof that (a) has been
disallowed by a Final Order, (b) is Scheduled as zero or as contingent, disputed
or unliquidated and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or otherwise deemed timely filed under applicable law or this Plan, (c) is
not Scheduled and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Order of the Bankruptcy Court or
otherwise deemed timely filed under applicable law or this Plan, (d) has been
withdrawn by agreement of the Debtor and the holder thereof or (e) has been
withdrawn by the holder thereof.

"Disclosure Statement" shall mean the disclosure statement that relates to this
Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
amended, modified or supplemented from time to time.

"Disputed Claim" shall mean a Claim or any portion thereof, that is neither an
Allowed Claim nor a Disallowed Claim, including without limitation Claims
(a) have not been Scheduled by the Debtor or have been Scheduled as unknown,
contingent, unliquidated, disputed or at zero, and for which a proof of claim
has been filed in the Chapter 11 Case, (b) that are the subject of a proof of
claim or Administrative Expense Request that differs in nature, amount or
priority from the Schedules or Administrative Expense Claim Schedules or (c) are
the subject of an objection filed with the Bankruptcy Court, which has not been
withdrawn or overruled by a Final Order of the Bankruptcy Court; provided
however, that a Claim shall not be a Disputed Claim to the extent it becomes an
Allowed Claim or a Disallowed Claim.

"Disputed Claims Reserve" shall mean a Cash reserve that shall be maintained by
the Responsible Person, in consultation with the Debtor and the Post-Effective
Date Committee (as applicable) in an interest-bearing account in the amount
necessary to pay all Disputed Claims other than disputed Administrative Claims
in accordance with the provisions of this Plan, if such Disputed Claims become
Allowed Claims.

"Disputed Interest" shall mean, respectively, any Interest which on or by the
Effective Date (i) is the subject of an objection filed by the Debtor or any
other party in interest and which objection has not been withdrawn or overruled
by Final Order or (ii) has been disallowed by a Final Order.

"Distribution" shall mean any distribution pursuant to the Plan to the holders
of Allowed Claims or Allowed Interests.

"Distribution Date" shall mean the date on which a Distribution is made by the
Debtor in accordance with the Plan to holders of fully or partially Allowed
Claims entitled to receive distributions under the Plan.

-4-

--------------------------------------------------------------------------------



"Effective Date" shall mean the first Business Day determined by the Debtor on
which all conditions to the consummation of this Plan set forth in Article 10.A.
have been either satisfied or waived as provided in Article 10.B. of this Plan
and is the day upon which this Plan is substantially consummated.

"Estate" shall mean the estate created by the commencement of the Chapter 11
Case pursuant to Section 541 of the Bankruptcy Code.

"Executory Contract" shall mean an executory contract or unexpired lease
described in Bankruptcy Code section 365.

"Exhibit" shall mean an exhibit annexed to either this Plan or the Disclosure
Statement.

"Existing Stock" shall mean shares of stock of the Debtor that are authorized,
issued and outstanding prior to the Effective Date.

"Face Amount" shall mean when (a) used in reference to a Disputed or Disallowed
Claim, the full stated liquidated amount claimed by the Claimholder in any proof
of claim timely filed with the Bankruptcy Court or otherwise deemed timely filed
by any Final Order of the Bankruptcy Court or other applicable bankruptcy law
and (b) used in reference to an Allowed Claim, the allowed amount of such Claim.

"Fee Application" shall mean an application filed with the Bankruptcy Court in
accordance with the Bankruptcy Code and Bankruptcy Rules for compensation of a
Fee Claim.

"Fee Claim" shall mean a Claim under Sections 330(a), 331 or 503 of the
Bankruptcy Code for compensation for professional services rendered and
reimbursement of expenses incurred in the Chapter 11 Case made pursuant to a Fee
Application.

"Final Order" shall mean an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, entered on the docket of such court, that has
not been reversed, rescinded, stayed, modified or amended, that is in full force
and effect, and with respect to which: (a) the time to appeal, seek review or
rehearing, or petition for certiorari has expired and no timely filed appeal or
petition for review, rehearing, remand or certiorari is pending; or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest
court to which the order or judgment was appealed or from which review,
rehearing or certiorari was sought.

"GECC" shall mean General Electric Capital Corporation, a Delaware corporation,
in its capacities as a lender and as agent for lenders under the Prepetition
Loan Agreement and the DIP Financing Agreement.

"GECC Administrative Claim" shall mean any amount due and owing by the Debtor to
GECC itself and as agent for the lenders pursuant to the DIP Financing Order and
the DIP Financing Agreement.

"GECC Prepetition Claim" shall mean a Claim asserted by GECC itself and as agent
for the lenders against the Debtor under the Pre-Petition Loan Agreement.

-5-

--------------------------------------------------------------------------------



"General Unsecured Claim" shall mean any Claim against the Debtor that is not an
Administrative Expense Claim, GECC Claim, Priority Tax Claim, Other Priority
Claim, Other Secured Claim, or a Securities Subordinated Claim, provided that
General Unsecured Claims shall include, without limitation, any claim of a
holder of an Other Secured Claim secured by an interest in property of the
Estate to the extent the amount of such claim exceeds the value, as determined
by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code, in
the interest in property of the Estate securing such Claim.

"Gottschalks" shall mean Gottschalks Inc., a Delaware corporation, debtor-in-
possession in the Chapter 11 Case pending in the Bankruptcy Court.

"Gottschalks Administrative Budget" shall mean a budget, approved by the Debtor
following consultation with the Creditors' Committee, and which may be adjusted
from time to time by the Debtor or Responsible Person following consultation
with the Creditors' Committee or Post-Effective Date Committee, as the case may
be, established to satisfy the projected costs and expenses of liquidating and
administering the Estate.

"Gottschalks Administrative Fund" shall mean the reserve established in
accordance with Article 8.A. of this Plan, and which may be adjusted from time
to time by the Debtor or Responsible Person following consultation with the
Creditors' Committee or Post-Effective Date Committee, as the case may be, for
the payment of the projected costs and expenses of liquidating and administering
the Estate. Any amounts that remain in the Gottschalks Administrative Fund shall
become Available Assets and be distributed pursuant to the terms of this Plan.

"Gottschalks Senior Claims Reserve" shall mean the reserve established in
accordance with Article 8.A. of this Plan for the payment of Allowed and/or
Disputed Administrative Expense, Priority Tax, Other Priority, GECC Claims and
Other Secured Claims to the extent such Claims are not paid by the Debtor by the
Initial General Unsecured Claims Distribution Date. Any amounts that remain in
the Gottschalks Senior Claims Reserve shall be paid in accordance with Article
8.A.of this Plan.

"Governmental Unit" shall mean the governmental units described in Bankruptcy
Code section 101(27).

"Impaired" shall mean, with respect to any Claim, Interest or Class, the
condition or effects described in section 1124 of the Bankruptcy Code.

"Initial Distribution Date" shall mean the first Distribution Date following the
Effective Date.

"Initial General Unsecured Claims Distribution Date" shall mean the date on
which the first distribution on account of Allowed Claims that are General
Unsecured Claims.

"Interest" shall mean any rights of holders of issued and outstanding shares of
common stock, preferred stock or other equity securities of the Debtor in
respect thereof.

"Interestholder" shall mean a holder of an Interest.

-6-

--------------------------------------------------------------------------------



"Liquidating Trust" shall mean any liquidating trust established pursuant to
this Plan, as set forth in Article 6 hereof.

"Ordinary Course Professional Order" shall mean that certain Order Authorizing
Retention of Professionals Utilized in the Ordinary Course of Business Pursuant
to Sections 327 and 328 of the Bankruptcy Code [D.I. 157], entered by the
Bankruptcy Court on or about February 12, 2009.

"Other Priority Claim" shall mean a Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code, other than an Administrative Expense
Claim, GECC Obligation or a Priority Tax Claim.

"Other Secured Claim" shall mean a Claim, other than a GECC Claim, that is
secured by a valid unavoidable security interest in or lien on property of the
Debtor, but only to the extent of the value, as determined by the Bankruptcy
Court pursuant to section 506(a) of the Bankruptcy Code, of the Estate's
interest in the property of the Debtor that secures payment of the Claim.

"Park 41 Partnership" shall mean the partnership created by the Park 41
Partnership Agreement.

"Park 41 Partnership Agreement" shall mean that certain Agreement of Limited
Partnership of Park 41, A California Limited Partnership, dated March 16, 1990
as amended.

"Park 41 Interest" shall mean the limited partnership interest of the Debtor and
any rights related thereto under the Park 41 Partnership Agreement.

"Person" shall mean an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability
partnership, trust, estate, unincorporated organization, Governmental Unit or
other entity.

"Petition Date" shall mean January 14, 2009, the date on which the Debtor filed
its petition for relief in the Bankruptcy Court commencing the Chapter 11 Case.

"Plan" shall mean this chapter 11 plan of liquidation, including the Plan
Supplement and all other supplements, appendices and schedules hereto, either in
their present form or as the same may be altered, amended or modified from time
to time in accordance with the Bankruptcy Code and Bankruptcy Rules.

"Plan Supplement" shall mean the supplement to the Plan containing, without
limitation, the Ambro Retention Agreement and the list of assumed contracts and
leases that the Debtor will file with the Bankruptcy Court on or before the date
that is at least ten (10) days prior to the Confirmation Hearing or such later
date as may be established by order of the Bankruptcy Court.

"Post-Effective Date Committee" means the Creditors' Committee as it shall be
reconstituted and function after the Effective Date in accordance with Article
6.C and D of this Plan.

-7-

--------------------------------------------------------------------------------



"Preference Action" shall mean a Right of Action pertaining to Bankruptcy Code
section 547 for recovery of prepetition payments made by the Debtor (but
expressly excluding security interests, liens and similar interests).

"Prepetition Loan Agreement" shall mean that certain Second Amended and Restated
Credit Agreement dated as of September 26, 2007, between the Debtor, GECC and
certain other parties.

"Priority Claim" shall mean a Claim for an amount entitled to priority under
section 507(a) of the Bankruptcy Code, other than an Administrative Claim or a
Priority Tax Claim.

"Priority Tax Claim" shall mean a Claim for an amount entitled to priority under
section 507(a)(8) of the Bankruptcy Code.

"Professionals" shall mean those Persons retained or authorized to be retained
in the Chapter 11 Cases by an Order of the Bankruptcy Court pursuant to sections
327 and 1103 of the Bankruptcy Code or otherwise, including those Persons
retained pursuant to the Ordinary Course Professional Order.

"Pro Rata Share" shall mean the proportion that the Face Amount of a Claim in a
particular Class or Classes bears to the aggregate Face Amount of all Claims
(including Disputed Claims, but excluding Disallowed Claims) in such Class or
Classes, unless this Plan provides otherwise.

"Reclamation Claim" means a claim related to the right of a creditor to reclaim
goods as set forth in Bankruptcy Code Section 546(c)(1) (including an
Administrative Claim or other right granted in lieu thereof pursuant to the
Order of the Bankruptcy Court.)

"Reclamation Claimant" means a holder of a Reclamation Claim.

"Responsible Person" shall mean J. Gregory Ambro, acting pursuant to (i) the
Ambro Retention Agreement, which shall be submitted as part of the Plan
Supplement and (ii) as liquidating agent of and for the Estate from and after
the Effective Date in accordance with Article 6 of this Plan.

"Rights of Action" shall mean any and all actions, proceedings, causes of action
(including, without limitation, any causes of action of a debtor or debtor in
possession under chapter 5 of the Bankruptcy Code), suits, accounts, debts, sums
of money, accounts, reckonings, covenants, contracts, controversies, agreements,
promises, rights to legal remedies, rights to equitable remedies, rights to
payment and claims, variances, trespasses, damages, judgments, executions,
claims and demands whatsoever, whether known, unknown, reduced to judgment, not
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured or whether asserted or
assertable directly or derivatively, in law, equity or otherwise, and all rights
thereunder or attendant thereto.

"Scheduled" shall mean with reference to any Claim or Interest, the status,
priority and amount, if any, of such Claim or Interest as set forth in the
Schedules.

-8-

--------------------------------------------------------------------------------



"Schedules" shall mean the schedules of assets and liabilities and the statement
of financial affairs filed by the Debtor, pursuant to section 521 of the
Bankruptcy Code and the Official Bankruptcy Forms, as may be amended from time
to time.

"Second Administrative Expense Request Deadline"

shall mean the date set as the deadline for filing Administrative Expense
Requests for Administrative claims not subject to the Bar Date Order, which
shall be thirty (30) days after the Effective Date, unless otherwise ordered by
the Bankruptcy Court except with respect to Fee Claims.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Securities Subordinated Claim" shall mean any Claim against the Debtor arising
from the purchase or sale of a security in the Debtor, or any Claim against the
Debtor by an entity that asserts equitable or contractual rights of
reimbursement, contribution or indemnification arising from such Claim.

"Senior Claims" shall mean all Administrative Claims, Priority Tax Claims, Other
Priority Claims, GECC Claims and Other Secured Claims.

"Servicer" shall mean an indentured trustee, agent or servicer that administers
an agreement that governs the rights of a Claimholder.

Other Terms. The words "herein," "hereof," "hereto," "hereunder" and others of
similar import refer to this Plan as a whole and not to any particular article,
section or clause contained in this Plan. A reference to an "Article" or
"Section" refers to an Article or Section of this Plan. A term used herein that
is not defined herein shall have the meaning ascribed to that term, if any, in
or by the Bankruptcy Code. The rules of construction set forth in section 102 of
the Bankruptcy Code shall apply in constructing this Plan. Exhibits. All
Exhibits to this Plan are incorporated by reference into and are made a part of
this Plan as if set forth in full herein.

ARTICLE 2
CLASSIFICATION OF CLAIMS
AND INTERESTS

 A. Summary

. The categories of Claims and Interests listed below classify Claims (except
for Administrative Expense Claims and Priority Tax Claims) and Interests for all
purposes, including voting, confirmation and distribution pursuant to this Plan.

CLASS

DESCRIPTION

STATUS

[unclassified]

Administrative Expense Claims, Priority Tax Claims

Unimpaired - not entitled to vote

Class 1

Class 1 consists of Other Priority Claims.

Unimpaired - not entitled to vote

-9-

--------------------------------------------------------------------------------



CLASS

DESCRIPTION

STATUS

Class 2

Class 2 consists of GECC Prepetition Claims

Unimpaired - not entitled to vote

Class 3

Class 3 consists of Other Secured Claims.

Impaired - entitled to vote

Class 4

Class 4 consists of General Unsecured Claims.

Impaired - entitled to vote

Class 5

Class 5 consists of Interests and Securities Subordinated Claims.

Deemed to reject - not entitled to vote

Classification

. The Claims against the Debtor shall be classified as specified below (other
than Administrative Claims and Priority Tax Claims, which shall be treated in
accordance with Article 3 below). Consistent with section 1122 of the Bankruptcy
Code, a Claim or Interest is classified by the Plan in a particular Class only
to the extent the Claim or Interest is within the description of the Class, and
a Claim or Interest is classified in a different Class to the extent it is
within the description of that different Class. The classification of any Claim
for purposes of the Plan (including voting) shall not be deemed consent to the
Allowance of such Claim or preclude any objection thereto for any purpose
(including voting).

Class 1

. Class 1 consists of Other Priority Claims.

Class 2

. Class 2 consists of GECC Prepetition Claims.

Class 3

. Class 3 consists of Other Secured Claims.

Class 4

. Class 4 consists of General Unsecured Claims.

Class 5

. Class 5 consists of Interests and Securities Subordinated Claims.

ARTICLE 3
TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS



Administrative Expense Claims and Priority Tax Claims. As provided in section
1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority
Tax Claims shall not be classified for the purposes of voting or receiving
distributions under this Plan. Rather, all such Claims shall be treated
separately as unclassified Claims on the terms set forth in this Article 3.



Administrative Claims and Second Administrative Expense Request Deadline. Any
holder of an Administrative Claim must file an Administrative Expense Request
requesting payment of such Administrative Claim with the Bankruptcy Court by no
later than (i) August 24, 2009 for any Claims covered by the Bar Date Order or
(ii) the Second Administrative Expense Request Deadline for all other
Administrative Claims besides Fee Claims; provided, however, that any such
Administrative Expense Request should not be filed with a hearing date. Nothing
herein extends a bar date established in the Bar Date Order.

-10-

--------------------------------------------------------------------------------





Treatment of Administrative Claims (other than Fee Claims). Except as otherwise
set forth in this Article 3, each holder of an Allowed Administrative Claim
(other than Fee Claims) shall receive, in full satisfaction, settlement, release
and discharge of, and in exchange for, such Administrative Claim, on the later
of (a) the Effective Date and (b) the date such Administrative Claim becomes an
Allowed Administrative Claim and (c) the date such Allowed Administrative Claim
is due for payment under any applicable agreement between the holder of the
Allowed Administrative Claim and the Debtor, (i) Cash equal to the unpaid
portion of such Allowed Administrative Claim or (ii) such other treatment as to
which the Debtor and the holder of such Administrative Claim shall have agreed
upon in writing.

GECC Administrative Claims

. On, or as soon as reasonably practicable following the later of (a) the
Initial Distribution Date or (b) the Distribution Date immediately following the
date on which a GECC Administrative Claim becomes an Allowed Claim, the holder
of such claim shall receive, in full satisfaction, settlement, release and
discharge of, and in exchange for such Allowed GECC Administrative Claim, (i)
Cash in an amount equal to the amount of such Allowed GECC Administrative
Claims; (ii) the treatment provided in the DIP Financing Agreement, DIP
Financing Order, other orders of the Bankruptcy Court or applicable law or (iii)
such other less favorable treatment as to which the Debtor and such holder shall
have agreed upon on writing.



Professional Fee Claims.



Final Fee Applications. All final requests for payment of Fee Claims and
requests for reimbursement of expenses of members of the Creditors' Committee
must be filed no later than forty-five (45) days after the Effective Date. After
notice and a hearing in accordance with the procedures established by the
Bankruptcy Code and prior orders of the Bankruptcy Court, the allowed amounts of
such Fee Claims and expenses shall be determined by the Bankruptcy Court and
paid in full in Cash.

Professional Fees and Expenses Carve Out

. Nothing herein shall alter or impair the provisions of the DIP Financing
Agreement or the DIP Financing Order with respect to the Case Carve Out or the
Carve Out Amount, which shall be administered for the beneficiaries thereof. To
the extent of any surplus after satisfaction of all Claims by the beneficiaries
of the Case Carve Out and the Carve Out Amount, such surplus shall be treated as
an Available Asset.

Post-Effective Date Retention. Upon the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date will
terminate, and the Debtor and the Post-Effective Date Committee may employ and
pay Professionals in the ordinary course of business in accordance with the
terms of the Gottschalks Administrative Budget.

Treatment of Priority Tax Claims. Each holder of an Allowed Priority Tax Claim
shall be entitled to receive on account of such Priority Tax Claim, at the sole
option of the Debtor following consultation with the Post-Effective Date
Committee and in full satisfaction, settlement, release and discharge of, and in
exchange for, such Priority Tax Claim, (i) Cash in an amount equal to the amount
of such Allowed Priority Tax Claim or (ii) such other treatment as to which the
Debtor and the holder of such Allowed Priority Tax Claim shall have agreed upon
in writing.

-11-

--------------------------------------------------------------------------------



Treatment of Reclamation Claims

. To the extent that Reclamation Claimants seek to assert that their Reclamation
Claims are Secured Claims under the Bankruptcy Code, the Debtor asserts that the
Reclamation Claims are not entitled to such treatment because (i) the
Reclamation Claimants' reclamation rights were subject at all times to GECC's
perfected Liens, (ii) the Reclamation Claimants' reclamation rights did not
satisfy Bankruptcy Code section 546(c) and other applicable nonbankruptcy law,
and (iii) as a result of the amendments to the Bankruptcy Code in 2005,
Bankruptcy Code section 546(c) no longer provides that a reclamation claim is
entitled to administrative expense priority under section 503(b) of the
Bankruptcy Code. Accordingly, each Reclamation Claimant shall be considered to
be a holder of a Class 4 General Unsecured Claim with respect to the value of
the goods sold and delivered to the Debtor by such Reclamation Claimant.

ARTICLE 4
TREATMENT OF CLASSIFIED CLAIMS
AND INTERESTS

Other Priority Claims (Class 1)

. Each holder of an Allowed Other Priority Claim shall receive, in full
satisfaction, settlement, release, and discharge of, and in exchange for, such
Allowed Other Priority Claim, (i) Cash in an amount equal to the amount of such
Allowed Other Priority Claim or (ii) such other treatment as to which the Debtor
and such Claimholder shall have agreed upon in writing.

GECC Prepetition Claims (Class 2)

. GECC shall receive, in full satisfaction, settlement, release and discharge
of, and in exchange for such Allowed GECC Prepetition Claim, (i) Cash in an
amount equal to the amount of such Allowed GECC Prepetition Claims; (ii)
treatment provided in the DIP Financing Agreement, DIP Financing Order, other
orders of the Bankruptcy Court or applicable law or (iii) such other less
favorable treatment as to which the Debtor and such holder shall have agreed
upon on writing. All GECC Prepetition Claims are deemed to have been satisfied
in full by the entry of the final DIP Order and the payment of any amounts
required thereunder.



Other Secured Claims (Class 3). Each holder of an Allowed Other Secured Claim
shall receive one or a combination of the following, in full satisfaction,
settlement, release, and discharge of, and in exchange for, such Allowed Other
Secured Claim, (i) Cash in an amount equal to the amount of such Allowed Other
Secured Claim; (ii) the collateral securing such Allowed Other Secured Claims or
proceeds thereof; (iii) the sale of the Collateral securing such Allowed Other
Secured Claims, with the liens to attach to the proceeds of such sale;
(iv) realization of the indubitable equivalent on account of such Claims; (v)
deferred cash payments totaling at least the allowed amount of such claim, of a
value, as of the Effective Date, of at least the value of such holder's interest
in the Estate's interest in such property or (vi) such other treatment as to
which the Debtor and such Claimholder shall have agreed upon in writing
(including without limitation any settlement agreement previously approved by
the Bankruptcy Court). The foregoing consideration shall be determined on the
later of the date that the Other Secured Claim becomes an Allowed Other Secured
Claim or within sixty (60) days after the Effective Date. A separate subclass
will be created for each Other Secured Claimholder or each group thereof that
shares collateral (if any).

-12-

--------------------------------------------------------------------------------





General Unsecured Claims (Class 4). Each holder of a General Unsecured Claim
shall be entitled to receive his, her or its Pro Rata Share of proceeds of the
Available Assets.



Interests and Securities Subordinated Claims (Class 5). On the Effective Date,
the Existing Stock and Interests shall be cancelled. Each holder of an Interest
or Securities Subordinated Claim shall not receive anything on account of such
Interest or Claim. Subject to the provisions of Article 8.J. of this Plan, the
entry of the Confirmation Order shall act as an order approving and effecting
the cancellation of all shares of the capital stock of the Debtor (and all
securities convertible or exercisable for or evidencing any other right in or
with respect to shares of the capital stock of the Debtor) outstanding
immediately prior to the Effective Date without any conversion thereof or
distribution with respect thereto.

ARTICLE 5
ACCEPTANCE OR REJECTION OF THIS PLAN

 A. 

Impaired Classes of Claims Entitled to Vote. Except as otherwise provided in
order(s) of the Bankruptcy Court pertaining to solicitation of votes on this
Plan, Classes 3 and 4 are impaired and shall be entitled to vote to accept or
reject this Plan. Classes Deemed to Accept the Plan. Classes 1 and 2 are
unimpaired by this Plan. Pursuant to section 1126(f) of the Bankruptcy Code,
Classes 1 and 2 are conclusively presumed to have accepted this Plan, and the
votes of Claimholders in Classes 1 and 2 will therefore not be solicited.
Classes Deemed to Reject the Plan. Holders of Claims and Interests in Class 5
are not entitled to receive any distribution under the Plan on account of their
Claims and Interests. Pursuant to section 1126(g) of the Bankruptcy Code, Class
5 is impaired and is conclusively presumed to have rejected this Plan, and the
votes of Claimholders and Interestholders in Class 5 therefore will not be
solicited. Nonconsensual Confirmation. If any impaired Class fails to accept
this Plan, the Debtor intends to request that the Bankruptcy Court confirm this
Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to that
Class.

ARTICLE 6
MEANS FOR IMPLEMENTATION OF THE PLAN



Implementation of Plan. The Debtor proposes to implement and consummate the Plan
on and after the Effective Date.



Liquidation of Estate. Prior to the Effective Date, the Debtor shall continue to
wind down its business subject to all applicable requirements of the Bankruptcy
Code and the Bankruptcy Rules. On and after the Effective Date, the Estate shall
be liquidated in accordance with this Plan, the Gottschalks Administrative
Budget and applicable law, and the operations of the Debtor shall become the
responsibility of the Responsible Person who shall thereafter have
responsibility for the management, control and operation thereof, and who may
use, acquire and dispose of property free of any

-13-

--------------------------------------------------------------------------------



restrictions of the Bankruptcy Code or the Bankruptcy Rules. Subject to further
order of the Bankruptcy Court, the Responsible Person shall act as liquidating
agent of and for the Estate from and after the Effective Date. The Responsible
Person shall be both authorized and obligated, as agent for and on behalf of the
Estate, to take any and all actions necessary or appropriate to implement this
Plan or wind up the Estate in accordance with applicable law, including any and
all actions necessary to (i) liquidate the Assets of the Debtor and the Estate,
(ii) investigate, prosecute and, if necessary, litigate, any Right of Action on
behalf of the Debtor and the Estate (provided that the Post-Effective Date
Committee may investigate any Right of Action; and provided further that the
Post-Effective Date Committee may seek permission of the Court to prosecute any
Right of Action on behalf of the Debtor and the Estate if the Post-Effective
Date Committee requests that the Responsible Person take such action and the
Responsible Person refuses to confirm his or her intent to pursue such Right of
Action within fifteen (15) days following written receipt of the Post-Effective
Date Committee's express and detailed request as provided herein), (iii) defend,
protect and enforce any and all rights and interests of the Debtor and the
Estate, (iv) make any and all Distributions required or permitted to be made
under this Plan, (v) file any and all reports, requests for relief or opposition
thereto, (vi) dissolve the Debtor, terminate joint ventures, or otherwise wind
up any corporate entity owned by the Debtor and the Estate and (vii) pay any and
all claims, liabilities, losses, damages, costs and expenses incurred in
connection therewith or as a result thereof, including all fees and expenses of
his or her Professionals, the Debtor's and the Post-Effective Date Committee's
Professionals accruing from and after the Confirmation Date, to the extent such
payment of such amounts are included in the Gottschalks Administrative Budget,
without any further application to the Bankruptcy Court. The Responsible Person
shall be authorized to execute such documents and take such other action as is
necessary to effectuate this Plan and perform his or her duties as liquidating
agent of and for the Estate, including authorization to execute such documents
and take such other action on behalf of the Debtor. The Responsible Person shall
also be authorized to retain professionals and may incur any reasonable and
necessary expenses (up to the amounts set forth in the Gottschalks
Administrative Budget) in the performance of his or her duties as liquidating
agent of and for the Estate. The Responsible Person shall report to and be
subject to the oversight of the Post-Effective Date Committee as provided
herein. The Responsible Person may, in his or her discretion following
consultation with the Post-Effective Date Committee, form a Liquidating Trust to
which any or all assets of the estate that have not been previously liquidated
shall be transferred. The liquidation of the Debtor's estate may be effected
pursuant to the Plan through the Liquidating Trust, which shall succeed to all
the rights, privileges, duties, obligations and protections provided to the
Debtor, the Estate, the Responsible Person (including without limitation such
parties' respective present or former members, officers, directors, employees,
advisors, attorneys, representatives, financial advisors, investment bankers or
agents and any of such parties' successors and assigns) set forth in this Plan.
The proceeds of any such Liquidating Trust shall be administered under the terms
of this Plan.

Appointment of the Post-Effective Date Committee.

Until the Effective Date, the Creditors' Committee shall continue in existence;
provided, however, that as of the Effective Date, the Creditors' Committee shall
be reconstituted as the Post-Effective Date Committee and shall be comprised of
one or more members of the Creditors' Committee which members shall be
designated by the Creditors' Committee at least three (3) days prior to the
commencement of the Confirmation Hearing. The Creditors' Committee members who
are not members of the Post-Effective Date Committee shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from their service as Creditors' Committee
members.

-14-

--------------------------------------------------------------------------------



In the event of death or resignation of any member of the Post-Effective Date
Committee, the remaining members of the Post-Effective Date Committee shall have
the right to designate a successor from among the holders of Allowed Class 4
Claims. If a Post-Effective Date Committee member assigns its Claim in full or
releases the Debtor from payment of the balance of its Claim, such act shall
constitute a resignation from the Post-Effective Date Committee. Until a vacancy
on the Post-Effective Date Committee is filled, the Post-Effective Date
Committee shall function in its reduced number. Following all payments being
made to the holders of Allowed Unsecured Claims under the Plan, the
Post-Effective Date Committee shall be dissolved and the members thereof shall
be released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from their service as
Post-Effective Date Committee members, and the retention or employment of the
Committee's attorneys and Professionals shall terminate. The members of the
Post-Effective Date Committee shall undertake their duties as specified in this
Plan. With respect to all conduct while acting in such capacity, members of the
Post-Effective Date Committee shall not assume or be deemed to have assumed any
liability to creditors, the Debtor, or any other parties in interest in the
Chapter 11 Case and shall not be liable for any acts or omissions while acting
in that capacity, except for bad faith and acts or omissions constituting
malfeasance or gross negligence. The Post-Effective Date Committee shall have
the right to retain counsel or other Professionals, which shall be paid
reasonable fees and expenses by the Debtor. The Post-Effective Date Committee
shall benefit from each and every insurance policy obtained by or for the
benefit of the officers or employees of the Debtor. Such authorization and
benefits shall also extend to any, each and every successor, without reservation
or limitation.

Rights and Duties of the Post-Effective Date Committee.

As of the Effective Date, the Post-Effective Date Committee shall:

(i) have the right to make and file objections to Claims and to withdraw such
objections;

(ii) have the right, jointly with the Responsible Person, to review and approve
settlements and proposed releases or abandonment of Rights of Action by the
Debtor where the amount in controversy exceeds $50,000, or the sale of the
Debtor's Assets in which the gross proceeds from a sale transaction exceed
$100,000. The Responsible Person or Post-Effective Date Committee, as the case
may be, shall provide counsel for the other of the Post-Effective Date Committee
or the Responsible Person with fifteen (15) days' written notice of any proposed
settlement, release or abandonment of Rights of Action in which the amount in
controversy exceeds $50,000 or sale of Assets in which the gross proceeds from a
sale transaction exceed $100,000. If no objection is served on the Responsible
Person or Post-Effective Date Committee, as the case may be, within fifteen (15)
days of the date of such notice, the Post-Effective Date Committee or
Responsible Person, as the case may be, shall be deemed to have consented to
such settlement, release, abandonment or sale. The Post-Effective Date Committee
and the Responsible Person will consult in good faith before selling an Asset,
settling a Right of Action or filing a claim related to a Right of Action.  If
there is ultimately no agreement between the two, then the proponent, whether
the Post-Effective Date Committee or the Responsible Person, shall have the
right to ask the Bankruptcy Court to approve its proposed course of action and
the Bankruptcy Court shall authorize the same if it is in the best interests of
the Estate. Both the Post-Effective Date Committee and the Responsible Person
shall have the same standing to bring such matters before the Bankruptcy Court
after working in good faith to resolve any disagreement;

and



-15-

--------------------------------------------------------------------------------



(iii) perform such additional functions as may be agreed to by the Responsible
Person, are provided for in the Confirmation Order, or provided for by further
Order of the Court entered after the Effective Date.

Appointment of Responsible Person

. Upon the Effective Date, the Responsible Person shall be deemed elected and
appointed by all requisite action under law as the sole board-appointed officer
and shareholder-appointed director for the Debtor for all purposes and in all
respects, with all necessary and appropriate power to act for, on behalf of and
in the name of the Debtor, with the same power and effect as if each of his or
her actions in furtherance of his or her duties as responsible person and as a
board-appointed officer and shareholder-appointed director for the Debtor were
explicitly authorized by the appropriate board of directors or shareholders,
including without limitation the power to open, close and manage bank accounts,
enter into business transactions within or without the ordinary course of
business and authorize and benefit from any insurance policies and rights of
indemnification, commence and pursue dissolution or winding up proceedings for
the Debtor, to the extent necessary or appropriate, and to take any and all
actions and execute all documents and instruments as may be necessary or
appropriate in connection with such dissolution, winding up, bankruptcy or
insolvency proceedings, subject only to the responsibilities and requirements
imposed upon the Debtor by this Plan, the Bankruptcy Code and other applicable
law, with such appointment deemed effective as of the Effective Date. The
Responsible Person may be removed for Cause by order of the Bankruptcy Court
following notice and a hearing, or by the Post-Effective Date Committee with or
without Cause; provided, however, that if the Responsible Person is removed
without Cause by the Post-Effective Date Committee, the Responsible Person shall
receive, on the date that such removal becomes effective, payment in full in
cash of the total compensation that would be payable to the Responsible Person
pursuant to the Ambro Retention Agreement for the full term of the Ambro
Retention Agreement if the Responsible Person had served for the entire term of
the Ambro Retention Agreement (other than any extensions thereof), less
compensation that the Responsible Person has received prior to the effective
date of such removal. As used in this Article 6.E, "Cause" shall be a judicial
determination that the Responsible Person has engaged in willful misconduct,
gross negligence or fraud or has otherwise materially and substantially failed
to discharge the Responsible Person's duties pursuant to this Plan, and such
material and substantial failure has continued for sixty (60) days following the
Responsible Person's receipt of written notice (such notice to be concurrently
served on the Debtor) specifically asserting such failures. The Post-Effective
Date Committee shall have standing to file an assertion of Cause and/or to seek
the entry of a Bankruptcy Court order removing the Responsible Person, or remove
the Responsible Person without Cause pursuant to the provisions of and subject
to the payment obligation to the Responsible Person set forth in this Article
6.E. If the Responsible Person is removed pursuant to this Article 6.E, the
Post-Effective Date Committee shall appoint an interim successor Responsible
Person pending Bankruptcy Court approval of a successor Responsible Person and
shall file a motion with the Bankruptcy Court, within thirty days following the
Responsible Person's removal, requesting appointment of a successor Responsible
Person, to serve as Responsible Person only upon Bankruptcy Court approval
following notice and a hearing. If the Post-Effective Date Committee fails to
appoint an interim successor Responsible Person and/or successor Responsible
Person, then the Bankruptcy Court shall make such appointment. With respect to
all conduct taken while acting in such capacity, the Responsible Person shall
benefit from each and every insurance policy obtained by or for the benefit of
the officers or employees of the Debtor. Such authorization and benefits shall
also extend to any, each and every successor, without reservation or limitation.

-16-

--------------------------------------------------------------------------------



Liability, Indemnification

. The Responsible Person, the Post-Effective Date Committee and all of their
respective designees, employees or professionals or any duly designated agent or
representative of the Responsible Person, the Post-Effective Date Committee, or
their respective employees, shall not be liable for the act or omission of any
other member, designee, agent or representative of the Responsible Person or the
Post-Effective Date Committee, nor shall they be liable for any act or omission
taken or omitted to be taken in their respective capacities, including as a
board appointed officer of the Debtor, other than acts or omissions resulting
from willful misconduct, gross negligence or fraud. The Responsible Person and
the Post-Effective Date Committee may, in connection with the performance of
their functions, and in their sole and absolute discretion, consult with
attorneys, accountants, financial advisors and agents, and shall not be liable
for any act taken, omitted to be taken, or suffered to be done in accordance
with advice or opinions rendered by such persons. Notwithstanding such
authority, the Responsible Person and the Post-Effective Date Committee shall
not be under any obligation to consult with attorneys, accountants, financial
advisors or agents, and their determination not to do so shall not result in the
imposition of liability, unless such determination is based on willful
misconduct, gross negligence or fraud. The Debtor and the Estate shall indemnify
and hold harmless the Responsible Person and the Post-Effective Date Committee
and their designees and professionals, and all duly designated agents and
representatives thereof (in their capacity as such), from and against and in
respect of all liabilities, losses, damages, claims, costs and expenses,
including, but not limited to attorneys' fees and costs arising out of or due to
such actions or omissions, or consequences of their actions or omissions with
respect or related to the performance of their duties or the implementation or
administration of this Plan; provided, however, that no such indemnification
will be made to such persons for such actions or omissions as a result of
willful misconduct, gross negligence or fraud.



Corporate Action. On the Effective Date, the matters under this Plan involving
or requiring corporate action of the Debtor, including, but not limited to,
actions requiring a vote or other approval of the board of directors or
shareholders and execution of all documentation incident to this Plan, shall be
deemed to have been authorized by the Confirmation Order and to have occurred
and be in effect from and after the Effective Date without any further action by
the Bankruptcy Court or the officers or directors of the Debtor.



Continued Corporate Existence; Dissolution of the Debtor. From and after the
Effective Date, the Debtor shall remain in existence for the purpose of
liquidating and winding up the Estate. As soon as practicable after the
liquidation and the winding up of the Estate and the completion of distributions
under this Plan, the Responsible Person shall file a certificate of dissolution
in the applicable state of incorporation of the Debtor and the Debtor shall
dissolve and cease to exist.



Saturday, Sunday or Legal Holiday. If any payment or act under this Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date.



Preservation of All Rights of Action. Except as otherwise provided in this Plan
or in any contract, instrument, release or agreement entered into in connection
with this Plan, in accordance with section 1123(b) of the Bankruptcy Code, all
claims, causes or Rights of Action that the Debtor or the Estate may have
against any person or entity will be preserved, including without limitation any
and all Rights of Action the Debtor, the Estate or other appropriate party in
interest may assert under sections 502, 510,

-17-

--------------------------------------------------------------------------------



522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of
the Bankruptcy Code; provided, however, that the Debtor or the Responsible
Person may assert Preference Actions as a defense or counterclaim against a
creditor party and not as affirmative relief to recover prepetition payments
made by the Debtor. Subject to the preceding sentence, the Responsible Person
and the Post-Effective Date Committee will jointly determine whether to bring,
settle, release, compromise or enforce such claims, causes or Rights of Action,
and will not be required to seek further approval of the Bankruptcy Court for
such actions.

The Responsible Person shall not consult with any Post-Effective Date Committee
member whose Claim is the subject of a Preference Action, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto. The Post- Effective
Date Committee may investigate any Right of Action and has standing to seek
permission of the Court to prosecute any Right of Action on behalf of the Debtor
and the Estate if the Post-Effective Date Committee requests that the
Responsible Person take such action and the Responsible Person refuses to
confirm his or her intent to pursue such Right of Action within fifteen (15)
days following written receipt of the Post-Effective Date Committee's express
and detailed request, as provided herein.

ARIICLE 7
EXECUTORY CONTRACTS AND UNEXPIRED LEASES



Assumed and Rejected Contracts and Leases. Except as otherwise provided in this
Plan, each executory contract and unexpired lease as to which any of the Debtor
is a party, including without limitation (y) any guaranties by the Debtor with
respect to real estate leases and businesses of the Debtor, and (z) any
obligations under leases assigned or subleased by the Debtor prior to the
Petition Date (or agreements providing for the guarantee of the payment of rent
or performance thereunder), shall be deemed automatically rejected in accordance
with the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code on the Effective Date, unless such executory contract or unexpired lease
(i) shall have been previously assumed by the Debtor by order of the Bankruptcy
Court, (ii) is the subject of a motion to assume pending on or before the
Effective Date or (iii) is otherwise assumed pursuant to the terms of this Plan
including, without limitation that certain Schedule of Assumed Contracts set
forth as Exhibit B to this Plan. Entry of the Confirmation Order by the
Bankruptcy Court shall constitute approval of the rejections contemplated by
this Plan pursuant to sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date. Notwithstanding anything contained in this Plan to the contrary,
this Plan shall constitute a motion to assume the executory contracts set forth
in Exhibit B to this Plan. Subject to the occurrence of the Effective Date, the
entry of the Confirmation Order shall constitute approval of such assumption
pursuant to section 365(a) of the Bankruptcy Code and a finding by the
Bankruptcy Court that each such assumption is in the best interest of the
Debtor, the Estate and all parties in interest in the Chapter 11 Case. Unless
otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed
to by the parties thereto prior to the Effective Date, no payments are required
to cure any defaults of the Debtor existing as of the Confirmation Date with
respect to each such executory contract set forth in Exhibit B to this Plan. To
the extent that the Bankruptcy Court determines otherwise with respect to any
executory contract, the Debtor reserves the right to seek rejection of such
executory contract or seek other available relief. The Estate reserves the right
to assert that any property interest is an Asset of the Estate (including any
limited partnership owned by the Debtor or the Estate) and is not subject to
assumption or rejection as an executory contract. Provided however, to the
extent that the Debtor's Park 41 Interest and rights related thereto are deemed
an executory contract under the Park 41 Partnership Agreement, the Debtor hereby
assumes the Park 41 Partnership Agreement on the terms applicable to Assumed
Contracts set forth on Exhibit B to the Plan.

-18-

--------------------------------------------------------------------------------





Rejection Damages Bar Date. If a Claim arises from the rejection of any
executory contract or unexpired lease (including claims under section 365(d)(3)
of the Bankruptcy Code), then such Claim shall be forever barred and shall not
be enforceable against the Debtor or the Estate or such entities' properties
unless a proof of claim asserting such Claim is filed with the Bankruptcy Court
and served on the Debtor within thirty (30) days after the Effective Date or
such earlier date previously set by order of the Bankruptcy Court. Unless
otherwise ordered by the Bankruptcy Court, all such Claims arising from the
rejection of executory contracts shall be treated as General Unsecured Claims
under this Plan.



Insurance Policies. To the extent that any or all of the insurance policies set
forth in Exhibit A to this Plan are considered to be executory contracts, then
notwithstanding anything contained in this Plan to the contrary, this Plan shall
constitute a motion to assume the insurance policies set forth in Exhibit A to
this Plan. Subject to the occurrence of the Effective Date, the entry of the
Confirmation Order shall constitute approval of such assumption pursuant to
section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that
each such assumption is in the best interest of the Debtor, the Estate and all
parties in interest in the Chapter 11 Case. Unless otherwise determined by the
Bankruptcy Court pursuant to a Final Order or agreed to by the parties thereto
prior to the Effective Date, no payments are required to cure any defaults of
the Debtor existing as of the Confirmation Date with respect to each such
insurance policy set forth in Exhibit A to this Plan. To the extent that the
Bankruptcy Court determines otherwise with respect to any insurance policy, the
Debtor reserves the right to seek rejection of such insurance policy or other
available relief.

ARTICLE 8
PROVISIONS GOVERNING DISTRIBUTIONS AND CLAIMS ADMINISTRATION



Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund. Prior to
making any distribution on account of Allowed General Unsecured Claims, the
Debtor shall establish (i) the Gottschalks Senior Claims Reserve with sufficient
funds to pay all Allowed and Disputed Senior Claims to the extent such Claims
are not previously paid by the Debtor and (ii) the Gottschalks Administrative
Fund with sufficient funds to pay the projected costs and expenses of
liquidating and administering the Estate as set forth in the Gottschalks
Administrative Budget. In addition, the Responsible Person shall manage a
Disputed Claims Reserve for the treatment of Disputed Claims other than
Administrative Claims. The Debtor shall deposit from the Available Assets into
the Disputed Claims Reserve an amount equal to the Pro Rata Share of the
Distribution allocable to Disputed Claims, as if such claims were Allowed
Claims. The Disputed Claims Reserve shall be held in trust by the Responsible
Person for the benefit of holders of Allowed Claims whose Distributions are
unclaimed and the holders of such Disputed Claims pending a determination of
such claimants' entitlement thereto pursuant to the terms of this Plan. After
the Effective Date, the Responsible Person shall make distributions to the
holders of Allowed Senior Claims which become Allowed after the Effective Date
from the Gottschalks Senior Claims Reserve. Any amounts remaining in (i) the
Gottschalks Senior Claims Reserve after payment of all Allowed Senior Claims,
(ii) the Disputed Claims Reserve and (iii) the Gottschalks Administrative Fund
after payment of all costs and expenses of liquidating and administering the
Estate shall be distributed to the holders of other Claims as soon as
practicable and in accordance with the provisions of this Plan.

-19-

--------------------------------------------------------------------------------





Responsible Person as Disbursing Agent. The Responsible Person shall make all
distributions required under this Plan except with respect to a holder of a
Claim whose distribution is governed by an agreement and is administered by a
Servicer, which distributions shall be deposited with the appropriate Servicer,
who shall deliver such distributions to the holders of Claims in accordance with
the provisions of this Plan and the terms of the governing agreement; provided,
however, that if any such Servicer is unable to make such distributions, the
Responsible Person, with the cooperation of such Servicer, shall make such
distributions. The Responsible Person shall be bonded in connection with his or
her obligations under this Plan. The appointment of the Responsible Person as
disbursing agent shall be approved by the Bankruptcy Court in accordance with
this Plan and confirmed by the Bankruptcy Court as part of the Confirmation
Order, provided that the proposed Responsible Person provides evidence of a bond
prior to the Confirmation Hearing, or by supplemental Order of the Bankruptcy
Court if the proposed Responsible Person provides evidence of a bond thereafter.
The fees, expenses and any bond premiums incurred by the Debtor and/or the
Responsible Person in connection with his, her or its duties hereunder shall be
paid from the Gottschalks Administrative Fund.

Time and Manner of Distributions. Except as otherwise provided in this Plan or
ordered by the Bankruptcy Court, distributions with respect to Claims that, on
the Effective Date, are Allowed Claims, shall be made on or as promptly as
practicable after the Effective Date. Distributions with respect to or as a
result of Claims that become Allowed Claims after the Effective Date shall be
made as soon as practicable after such Claim becomes an Allowed Claim subject to
the other terms of the Plan. At the option of the Responsible Person, monetary
distributions may be made in Cash, by wire transfer or by a check drawn on a
domestic bank. Notwithstanding any other provision hereof, if any portion of a
Claim is a Disputed Claim, no payment or distribution shall be made to the
holder on account of such portion of the Claim that constitutes a Disputed Claim
unless and until such Disputed Claim becomes Allowed. Nothing contained herein,
however, shall be construed to prohibit or require payment or distribution on
account of any undisputed portion of a Claim and, when only a portion of a Claim
is disputed, interim or partial distributions may be made with respect to the
portion of such Claim that is not disputed, in the discretion of the Responsible
Person following consultation with the Post-Effective Date Committee. The
Responsible Person is not obligated to make a final Distribution if, in
consultation with the Post-Effective Date Committee, he or she determines that
there are insufficient Available Assets to make a cost-efficient Distribution,
taking into account the size of the Distribution to be made and the number of
recipients of such Distribution, in which event such funds, in the Responsible
Person's discretion following consultation with the Post-Effective Date
Committee, will be donated to a reputable charitable organization.

Delivery of Distributions. Distributions to Allowed Claimholders shall be made
by the Responsible Person or the appropriate Servicers (a) at the addresses set
forth on the proofs of claim filed by such Claimholders (or at the last known
addresses of such Claimholder if no motion requesting payment or proof of claim
is filed or the Debtor has been notified in writing of a change of address), (b)
at the addresses set forth in any written notices of address changes delivered
to the Responsible Person after the date of any related proof of claim, (c) at
the addresses reflected in the Schedules if no proof of claim has been filed and
the Responsible Person has not received a written notice of a change of address
or (d) in the case of a Claimholder whose Claim is governed by an agreement or
administered by a Servicer, at the addresses contained in the official records
of such Servicer.

-20-

--------------------------------------------------------------------------------



Undeliverable Distributions. If a Claimholder's distribution is returned as
undeliverable, no further distributions to such Claimholder shall be made unless
and until the Responsible Person or the appropriate Servicer is notified of such
Claimholder's then current address, at which time all missed distributions shall
be made to such Claimholder without interest. Amounts in respect of
undeliverable distributions shall be returned to the Responsible Person until
such distributions are claimed. All funds or other undeliverable distributions
returned to the Responsible Person and not claimed within six (6) months of
return shall be with respect to Claims in Class 4 distributed to the other
creditors of Class 4 in accordance with the provisions of the Plan applicable to
distributions to that Class.

Claims Administration Responsibility.



Reservation of Rights to Object to Claims. Unless a Claim is specifically
Allowed pursuant to or under this Plan, or otherwise Allowed prior to or after
the Effective Date, the Debtor, the Responsible Person and the Post-Effective
Date Committee reserve any and all objections to any and all Claims and motions
or requests for the payment of Claims, whether administrative expense, secured
or unsecured, including without limitation any and all objections to the
validity or amount of any and all alleged Administrative Claims, Priority Tax
Claims, Other Priority Claims, Other Secured Claims, liens and security
interests, whether under the Bankruptcy Code, other applicable law or contract.
The Debtor's failure to object to any Claim in the Chapter 11 Case shall be
without prejudice to the Responsible Person's and/or the Post-Effective Date
Committee's right to contest or otherwise defend against such Claim in the
Bankruptcy Court when and if such Claim is sought to be enforced by the holder
of the Claim.



Objections to Claims. Prior to the Effective Date, the Debtor shall be
responsible for pursuing any objection to the allowance of any Claim. From and
after the Effective Date, the Responsible Person (and, to the extent set forth
herein, the Post-Effective Date Committee) will retain responsibility for
administering, disputing, objecting to, compromising or otherwise resolving and
making distributions (if any) with respect to all Claims. Unless otherwise
provided in this Plan or ordered by the Bankruptcy Court, all objections to
Claims will be filed and served not later than 180 days after the Effective
Date, provide that the Debtor or the Responsible Person (following consultation
with the Post-Effective Date Committee) may request (and the Bankruptcy Court
may grant) an extension of time by filing a motion with the Bankruptcy Court,
based on a reasonable exercise of his or her business judgment.



Filing of Objections. An objection to a Claim shall be deemed properly served on
the Claimholder if the Debtor, the Responsible Person or the Post-Effective Date
Committee effect service by any of the following methods: (i) in accordance with
Federal Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy
Rule 7004; (ii) to the extent counsel for a Claimholder is unknown, by first
class mail, postage prepaid, on the signatory on the proof of claim or interest
or other representative identified on the proof of claim or interest or any
attachment thereto or (iii) by first class mail, postage prepaid, on any counsel
that has appeared on the behalf of the Claimholder in the Chapter 11 Case.

-21-

--------------------------------------------------------------------------------





Determination of Claims. Except as otherwise agreed by the Debtor, any Claim as
to which a proof of claim or motion or request for payment was timely filed in
the Chapter 11 Case may be determined and liquidated pursuant to (i) an order of
the Bankruptcy Court or (ii) applicable non-bankruptcy law (which determination
has not been stayed, reversed or amended and as to which determination (or any
revision, modification or amendment thereof) the time to appeal or seek review
or rehearing has expired and as to which no appeal or petition for review or
rehearing was filed or, if filed, remains pending), and shall be deemed in such
liquidated amount and satisfied in accordance with this Plan. Nothing contained
in this Article 8.F. shall constitute or be deemed a waiver of any claim, right,
or Rights of Action that the Debtor or the Responsible Person may have against
any Person in connection with or arising out of any Claim or Claims, including
without limitation any rights under Section 157(b) of title 28 of the United
States Code.

Procedures for Treating and Resolving Disputed and Contingent Claims.



Claim Estimation. The Debtor or the Responsible Person (following consultation
with the Post-Effective Date Committee) may request estimation or limitation of
any Disputed Claim that is contingent or unliquidated pursuant to section 502(c)
of the Bankruptcy Code; provided, however, that the Bankruptcy Court shall
determine (i) whether such Disputed Claims are subject to estimation pursuant to
section 502(c) of the Bankruptcy Code and (ii) the timing and procedures for
such estimation proceedings, if any. The Responsible Person shall not consult
with any Post-Effective Date Committee member whose Claim is the subject of a
request for estimation or limitation, and such Post-Effective Date Committee
member shall recuse himself or herself from any discussion with the Responsible
Person with respect thereto.



Setoffs and Recoupments. The Responsible Person (following consultation with the
Post-Effective Date Committee) may, but shall not be required to, set off
against or recoup from the payments to be made pursuant to this Plan with
respect to any Claim, and the payments or other distributions to be made
pursuant to this Plan in respect of such Claim, claims of any nature whatsoever
that the Debtor may have against such Claimholder; provided, however, that
neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtor or the Responsible Person of any
such claim that the Debtor or the Responsible Person may have against such
Claimholder. The Responsible Person shall not consult with any Post-Effective
Date Committee member whose Claim is the subject of a setoff or recoupment, and
such Post-Effective Date Committee member shall recuse himself or herself from
any discussion with the Responsible Person with respect thereto.



Allowance of Claims Subject to Bankruptcy Code Section 502(d). Allowance of
Claims shall be in all respects subject to the provisions of section 502(d) of
the Bankruptcy Code.



Cancellation of Existing Stock and Interests. On the Effective Date, (a) the
Existing Stock, Interests and any other note, bond, indenture, or other
instrument or document evidencing or creating any indebtedness or obligation of
or ownership interest in the Debtor will be cancelled and (b) the obligations
of, Claims against, and/or Interests in the Debtor under, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
Existing Stock, Interests and any other note, bond, indenture, or other

-22-

--------------------------------------------------------------------------------



instrument or document evidencing or creating any indebtedness or obligation of
the Debtor will be released and discharged, and the holders thereof shall have
no rights against the Debtor, the Responsible Person or the Estate, and such
instruments shall evidence no such rights, except the right to receive the
distributions provided for in this Plan.



No Interest on Claims. Unless otherwise specifically provided for in this Plan,
Confirmation Order or a postpetition agreement in writing between the Debtor and
a Claimholder, postpetition interest shall not accrue or be paid on Claims, and
no Claimholder shall be entitled to interest accruing on or after the Petition
Date on any Claim. In addition, and without limiting the foregoing, interest
shall not accrue on or be paid on any Disputed Claim in respect of the period
from the Effective Date to the date a final distribution is made when and if
such Disputed Claim or becomes an Allowed Claim.



Withholding Taxes. The Responsible Person shall be entitled to deduct any
federal, state or local withholding taxes from any payments under this Plan. As
a condition to making any distribution under this Plan, the Responsible Person
may require that the holder of an Allowed Claim provide such holder's taxpayer
identification number and such other information and certification as may be
deemed necessary for the Responsible Person to comply with applicable tax
reporting and withholding laws.

ARTICLE 9
EFFECTS OF PLAN CONFIRMATION



Injunction. Except as otherwise expressly provided in this Plan, and except in
connection with the enforcement of the terms of this Plan or any documents
provided for or contemplated in this Plan, all entities who have held, hold or
may hold Claims against or Interests in the Debtor or the Estate that arose
prior to the Effective Date are permanently enjoined from: (a) commencing or
continuing in any manner, directly or indirectly, any action or other proceeding
of any kind against the Debtor, the Responsible Person or the Estate, or any
property of the Debtor, the Responsible Person or the Estate, with respect to
any such Claim or Interest; (b) the enforcement, attachment, collection or
recovery by any manner or means, directly or indirectly, of any judgment, award,
decree, or order against the Debtor, the Responsible Person or the Estate, or
any property of the Debtor, the Responsible Person or the Estate, with respect
to any such Claim or Interest; (c) creating, perfecting or enforcing, directly
or indirectly, any Lien or encumbrance or any kind against the Debtor, the
Responsible Person or the Estate, or any property of the Debtor, the Responsible
Person or the Estate, with respect to any such Claim or Interest; (d) asserting,
directly or indirectly, any setoff, or recoupment of any kind against any
obligation due the Debtor, the Responsible Person, or the Estate, or any
property of the Debtor, the Responsible Person or the Estate, with respect to
any such Claim or Interest; and (e) any act, in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of the Plan
with respect to such Claim or Interest. Without limiting the foregoing, the
automatic stay provided under Bankruptcy Code Section 362(a) shall remain in
effect. Nothing contained in this Article 9.A. shall prohibit the holder of a
timely-filed proof of Claim or Interest from litigating its right to seek to
have such Claim or Interest declared an Allowed Claim or Interest and paid in
accordance with the distribution provisions of this Plan, or enjoin or prohibit
the interpretation or enforcement by the holder of such Claim or Interest of any
of the obligations of the Debtor or the Responsible Person under this Plan. The
Confirmation Order shall also constitute an injunction enjoining any Person from
enforcing or attempting to enforce any

-23-

--------------------------------------------------------------------------------



Right of Action against any present or former shareholder, director, officer,
employee, attorney or agent of the Debtor based on, arising from or related to
any failure to pay, or make provision for payment of, any amount payable with
respect to any Priority Tax Claim on which the payments due under Article 3.F.
of this Plan have been made or are not yet due under Article 3.F. of this Plan.



Exculpation and Limitation of Liability. The Debtor, the Creditors' Committee in
its capacity as such, the Post-Effective Date Committee in its capacity as such,
and any such parties' respective present or former members, officers, directors,
employees, advisors, attorneys, representatives, financial advisors, investment
bankers or agents and any of such parties' successors and assigns, shall not
have or incur, and are hereby released from, any claim, obligation, Rights of
Action, or liability to one another or to any Claimholder or Interestholder, or
any other party in interest, or any of their respective agents, employees,
representatives, financial advisors, attorneys or affiliates, or any of their
successors or assigns, for any act or omission in connection with, relating to
or arising out of the Debtor's Chapter 11 Case, negotiation and filing of this
Plan, filing the Chapter 11 Case, the pursuit of confirmation of this Plan, the
consummation of this Plan, or the administration of this Plan or the property to
be distributed under this Plan, except for their willful misconduct or gross
negligence and except with respect to obligations arising under confidentiality
agreements, joint interest agreements and protective orders entered during the
Chapter 11 Case, and in all respects shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities under
this Plan.



Release of Officers and Directors. On the Effective Date, the Debtor, in its
individual capacity and as debtor-in- possession for and on behalf of its
Estate, shall release and discharge and be deemed to have forever released and
discharged any and all claims or Rights of Action against the officers and
directors of the Debtor, known or unknown, and such officers and directors shall
release and discharge and be deemed to have forever released and discharged any
and all claims or causes of action against the Debtor, known or unknown, other
than claims arising from the self-dealing, gross negligence or willful
misconduct of such officers and directors, provided that such releases shall not
affect or include the Debtor's indemnification obligations or other contractual
obligations to such officers and directors.



Term of Injunctions or Stays. Unless otherwise provided herein or in the
Confirmation Order, all injunctions or stays provided for in the Chapter 11 Case
under section 105 or 362 of the Bankruptcy Code or otherwise, and extant on the
Confirmation Date, shall remain in full force and effect until the closing of
the Chapter 11 Case.

ARTICLE 10
CONDITIONS PRECEDENT



Conditions to the Effective Date. This Plan shall not become effective unless
and until each of the following conditions shall have been satisfied in full in
accordance with the provisions specified below:

The Bankruptcy Court shall have approved by Final Order a disclosure statement
with respect to this Plan in form and substance acceptable to the Debtor and the
Creditors' Committee in their sole and absolute discretion.

-24-

--------------------------------------------------------------------------------



The Confirmation Order shall be in form and substance acceptable to the Debtor
and the Creditors' Committee in their sole and absolute discretion.

The Confirmation Order shall have been entered by the Bankruptcy Court and shall
not subject to any stay of effectiveness, the Confirmation Date shall have
occurred and no request for revocation of the Confirmation Order under section
1144 of the Bankruptcy Code shall have been made, or, if made, shall remain
pending.

The Effective Date shall occur by no later than May 1, 2010.



Revocation, Withdrawal or Non-Consummation of Plan. If after the Confirmation
Order is entered, each of the conditions to effectiveness has not been satisfied
or duly waived on or by forty-five (45) days after the Confirmation Date, then
upon motion by the Debtor or the Creditors' Committee, the Confirmation Order
may be vacated by the Bankruptcy Court; provided, however, that notwithstanding
the filing of such a motion, the Confirmation Order shall not be vacated if each
of the conditions to effectiveness is either satisfied or duly waived before the
Bankruptcy Court enters an order granting the relief requested in such motion.
As used in the preceding sentence, a condition to effectiveness may only be
waived by a writing executed by the Debtor. If the Confirmation Order is vacated
pursuant to this Article 10.B., this Plan shall be null and void in all
respects, and nothing contained in this Plan shall (i) constitute a waiver or
release of any Claims against or Interests in the Debtor, (ii) prejudice in any
manner the rights of the holder of any Claim against or Interest in the Debtor
or (iii) prejudice in any manner the rights of the Debtor in the Chapter 11
Case.

ARTICLE 11
ADMINISTRATIVE PROVISIONS



Retention of Jurisdiction. This Plan shall not in any way limit the Bankruptcy
Court's post-confirmation jurisdiction as provided under the Bankruptcy Code.
Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall retain and have exclusive jurisdiction (to the extent granted by
applicable law, including any provisions permitting mandatory or discretionary
withdrawal of such jurisdiction) over any matter arising out of, and related to,
the Chapter 11 Case and this Plan, including without limitation the following
matters:

To hear and determine motions for (i) the assumption or rejection or (ii) the
assumption and assignment of executory contracts or unexpired leases to which
the Debtor is a party or with respect to which the Debtor may be liable, and to
hear and determine the allowance of Claims resulting therefrom including the
amount of Cure, if any, required to be paid;

To adjudicate any and all adversary proceedings, motions, applications and
contested matters that may be commenced or maintained pursuant to the Chapter 11
Case or this Plan, proceedings to adjudicate the allowance of Disputed Claims
and all controversies and issues arising from or relating to any of the
foregoing;

To adjudicate any and all disputes over the ownership of a Claim or Interest;

-25-

--------------------------------------------------------------------------------



To adjudicate any and all disputes arising from or relating to the distribution
or retention of consideration under this Plan;

To ensure that distributions to Allowed Claimholders are accomplished as
provided herein;

To hear and determine any and all objections to the allowance or estimation of
Claims filed, both before and after the Confirmation Date, including any
objections to the classification of any Claim, and to allow or disallow any
Claim, in whole or in part;

To enter and implement such orders as may be appropriate if the Confirmation
Order is for any reason stayed, revoked, modified and/or vacated;

To issue orders in aid of execution, implementation or consummation of this
Plan;

To consider any modifications of this Plan, to cure any defect or omission or to
reconcile any inconsistency in any order of the Bankruptcy Court, including
without limitation the Confirmation Order;

To hear and determine all Fee Applications for allowance of compensation and
reimbursement of Professional Claims under this Plan or under sections 330, 331,
503(b), 1103 and 1129(a)(4) of the Bankruptcy Code;

To hear and determine all motions requesting allowance of an Administrative
Expense Claim;

To determine requests for the payment of Claims entitled to priority under
section 507(a)(1) of the Bankruptcy Code, including compensation and
reimbursement of expenses of parties entitled thereto;

To hear and determine disputes arising in connection with the interpretation,
implementation or enforcement of this Plan or the Confirmation Order including
disputes arising under agreements, documents or instruments executed in
connection with this Plan;

To hear and determine all suits or adversary proceedings to recover assets of
the Debtor and property of its Estate, wherever located;

To hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

To hear any other matter not inconsistent with the Bankruptcy Code;

To hear and determine all disputes involving the existence, nature or scope of
the Debtor's discharge, including any dispute relating to any liability arising
out of the termination of employment or the termination of any employee or
retiree benefit program, regardless of whether such termination occurred prior
to or after the Effective Date;

To enter a final decree closing the Chapter 11 Case; and

-26-

--------------------------------------------------------------------------------



To enforce all orders previously entered by the Bankruptcy Court.



Payment of Statutory Fees. All fees payable through the Effective Date pursuant
to section 1930 of Title 28 of the United States Code shall be paid on or before
the Effective Date. All fees payable after the Effective Date pursuant to
section 1930 of Title 28 of the United States Code shall be paid by the Debtor.



Headings. Headings are used in this Plan for convenience and reference only and
shall not constitute a part of this Plan for any other purpose.



Binding Effect of Plan. Except as otherwise provided in section 1141(d)(3) of
the Bankruptcy Code, on and after the Confirmation Date, the provisions of this
Plan shall bind any holder of a Claim against, or Interest in, the Debtor, the
Estate and their respective successors or assigns, whether or not the Claim or
Interest of such holders is impaired under the Plan and whether or not such
holder has accepted this Plan. The rights, benefits and obligations of any
entity named or referred to in the Plan, whose actions may be required to
effectuate the terms of the Plan, shall be binding on and shall inure to the
benefit of any heir, executor, administrator, successor or assign of such entity
(including, without limitation, any trustee appointed for the Debtor under
Chapters 7 or 11 of the Bankruptcy Code).



Final Order. Except as otherwise expressly provided in this Plan, any
requirement in this Plan for a Final Order may be waived by the Debtor upon
written notice to the Bankruptcy Court. No such waiver shall prejudice the right
of any party in interest to seek a stay pending appeal of any order that is not
a Final Order.



Amendments and Modifications. The Debtor may alter, amend or modify this Plan
under section 1127(a) of the Bankruptcy Code at any time prior to the
Confirmation Hearing. After the Confirmation Date and prior to substantial
consummation of this Plan with respect to the Debtor as defined in section
1101(2) of the Bankruptcy Code, the Debtor may, under section 1127(b) of the
Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy any
defect or omission or reconcile any inconsistencies in this Plan, the Disclosure
Statement or the Confirmation Order, and such matters as may be necessary to
carry out the purposes and effects of this Plan.



Withholding and Reporting Requirements. In connection with this Plan and all
instruments issued in connection therewith and distributions thereunder, the
Debtor shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.



Tax Exemption. Pursuant to section 1146 of the Bankruptcy Code, any transfers
from the Debtor or the Responsible Person to any other Person or entity pursuant
to this Plan, or any agreement regarding the transfer of title to or ownership
of any of the Debtor's real or personal property, or the issuance, transfer or
exchange of any security under this Plan, or the execution, delivery or
recording of an instrument of transfer pursuant to, in implementation of or as
contemplated by this Plan, including, without limitation, any transfers to or by
the Responsible Person of the Debtor's property in implementation of or as
contemplated by this Plan (including, without limitation, any subsequent
transfers of property by the Responsible Person) shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,
Uniform Commercial

-27-

--------------------------------------------------------------------------------



Code filing or recording fee or other similar tax or governmental assessment.
Consistent with the foregoing, each recorder of deeds or similar official for
any county, city or governmental unit in which any instrument hereunder is to be
recorded shall, pursuant to the Confirmation Order, be ordered and directed to
accept such instrument, without requiring the payment of any documentary stamp
tax, deed stamps, stamp tax, transfer tax, intangible tax or similar tax.



Termination of the Creditors' Committee. Upon the Effective Date, the Creditors'
Committee shall dissolve automatically, whereupon its members, professionals and
agents shall be released from any further duties and responsibilities in the
Chapter 11 Case and under the Bankruptcy Code, except with respect to
obligations arising under confidentiality agreements, joint interest agreements,
and protective orders entered during the Chapter 11 Case which shall remain in
full force and effect according to their terms; applications for Professional
Claims; requests for compensation and reimbursement of expenses pursuant to
section 503(b) of the Bankruptcy Code for making a substantial contribution in
the Chapter 11 Case; and any motions or other actions seeking enforcement or
implementation of the provisions of this Plan or the Confirmation Order.



Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) or unless specifically
stated, the laws of the State of Delaware shall govern the construction and
implementation of this Plan, any agreements, documents and instruments executed
in connection with this Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreements shall control), and corporate
governance matters.



Conflicts. In the event that the provisions of the Disclosure Statement and the
provisions of the Plan conflict, the terms of the Plan shall govern.



Notices. Any notices required under the Plan or any notices or requests of the
Debtor or the Responsible Person by parties in interest under or in connection
with the Plan shall be in writing and served either by (a) certified mail,
return receipt requested, postage prepaid, (b) hand delivery or (c) reputable
overnight delivery service, all charges prepaid, and shall be deemed to have
been given when received by the following parties:

If to the Debtor or the Responsible Person:

Gottschalks Inc.
J. Gregory Ambro
7 River Park Place East
Fresno, CA 93720

with a copy to:

Counsel to the Debtor
O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn: Stephen H. Warren, Esq.
      Karen Rinehart, Esq.

-28-

--------------------------------------------------------------------------------

with a copy to:

Counsel to the Official Committee of Unsecured Creditors
Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036-7798
Attn: Lawrence Gottlieb, Esq.
      Michael Klein, Esq.



Dated: Fresno, California Respectfully submitted,
December 3, 2009

 

GOTTSCHALKS INC.
on behalf of the Debtor and Debtor-in-Possession
         /s / J. Gregory Ambro
Its: Chief Operating Officer

-29-

--------------------------------------------------------------------------------



 

EXHIBIT A



INSURANCE POLICIES



(to be filed at a later date)



 

-i-

--------------------------------------------------------------------------------



EXHIBIT B



SCHEDULE OF ASSUMED CONTRACTS



(to be filed at a later date)



-ii-

--------------------------------------------------------------------------------

